DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 This final Office action is in response to Applicant’s amendment filed 3/23/2022.
Currently, claims 1-3 and 13 have been withdrawn; claims 4-12 are pending and examined. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 stand rejected under 35 U.S.C. 103 as being unpatentable over US No. 2005/0235593 to Hecht.
Re claim 8: Hecht discloses a production process for producing a floor 1 (Fig. 1) having a chamfer on or near one of its edges, and the production process comprising: forming a first sheet 16 by pressing (e.g. using rollers) (see par. [0007], last two lines) a core layer 10 into an even thickness; forming a second sheet 15 above the first sheet 16 by simultaneously or sequentially disposing firms and chamfering 20 said disposing of the films comprises: disposing a color film and a wear-resistant layer film on the first sheet, the color film 16 is located between the wear-resistant layer film 15 (par. [0013], line 7) and the SPC core layer 10, and said chamfering comprises: using a pressing roll (see par. [007], last two lines) with a protruding chamfered edge 20 to press on a side of the wear-resistant layer film, allowing the chamfered edge to deform the wear-resistant layer film 15, the color film 16 (par. [0007], line 6) and the core layer 10 at a corresponding part of the second sheet 16 to form the chamfer 20 on the floor 1; wherein in the pressing roll includes a protruding dividing edge (Figs. 1-2), the dividing edge divides the second sheet 15 into individual floor sheets while pressing on the wear-resistant layer film 15. Hecht discloses basic structures for the production process for producing a floor panel as stated but does not disclose expressly the core is stone plastic composite (SPC). It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to one with ordinary skill in the art at the time the invention was made to choose different materials e.g. plastic or stone plastic composite for producing floor panels in order to optimize lightweight and economic purposes.  
Re claims 9-12: Hecht further discloses a fixed-thickness assembly 10; a wear-resistant layer film 15 conveying assembly, which conveys the wear-resistant layer film 15; a color film 16 conveying assembly; wherein on a roll surface of the pressing roll, a cutting edge (e.g. milling, par. [0004], line 2) protruding from the roll surface is further disposed on a periphery of each rolling area, and the cutting (e.g. by milling par. [0004], line 2) edge is located outside the chamfered edge (wherein 20 points to, Fig. 1). Hecht discloses basic structures for the claimed invention as stated but does not disclose expressly a fixed-thickness roll assembly comprising a first roll and a second roll opposite to the first roll; a third roll and a fourth roll arranged side by side and placed downstream of the fixed- thickness roll assembly; a wear-resistant layer film conveying assembly, which conveys the wear-resistant layer film to the area between the third roll and the fourth roll; a color film conveying assembly, which conveys the color film to the area between the third roll and the fourth roll; and a formation roll assembly placed downstream of the fourth roll, including a fifth roll acting as the pressing roll and a sixth roll opposite to the fifth roll; and the rolling area contains embossing. It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to use multiple rollers for pressing layers into the fixed thickness assembly whereas the rolling contains embossing for more pressure onto the panel core at different locations.
Allowable Subject Matter
Claims 4-7 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-7 have been considered and are being allowable.
Applicant's arguments with respect to claims 8-12 have been fully considered but they are not persuasive. As set forth above, Hecht discloses a production process for producing a floor having a chamfer on or near one of its edges, and the production process: forming a first sheet by pressing, a core layer into an even thickness; forming a second sheet above the first sheet by simultaneously or sequentially disposing firms and chamfering said disposing of the films disposing a color film and a wear-resistant layer film on the first sheet, the color film is located between the wear-resistant layer film; and the SPC core layer, and said chamfering by using a pressing roll with a protruding chamfered edge to press on a side of the wear-resistant layer film, allowing the chamfered edge to deform the wear-resistant layer film, the color film and the core layer at a corresponding part of the second sheet to form the chamfer on the floor; wherein in the pressing roll includes a protruding dividing edge as shown in Figs. 1-2, the dividing edge divides the second sheet into individual floor sheets while pressing on the wear-resistant layer film. Examiner believes Hecht discloses the claimed invention as set forth above, the rejection will be maintained and made it final.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale